Citation Nr: 1505448	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the throat.

2.  Entitlement to service connection for frostbite residuals of the bilateral feet.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from December 1975 to December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a hearing before the Board.  The Veteran was scheduled to appear for a hearing in October 2012; however, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, has been deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not raised a claim for TDIU and he has not submitted evidence that indicates he seeks entitlement to TDIU due to his hearing loss.  Accordingly, the Board finds that Rice is not applicable in this case. 

The issues of entitlement to service connection for frostbite residuals of the bilateral feet and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's squamous cell carcinoma of the throat is not causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the throat is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

The VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2010 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.  Notice on the issues of establishing a disability rating and effective date of award was provided to the Veteran in May 2010.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, and a VA medical opinion and examination pertinent to the issue on appeal.  Virtual VA and VBMS records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


II.  Entitlement to Service Connection for Squamous Cell Carcinoma of the Throat

The Veteran seeks entitlement to service connection for squamous cell carcinoma of the throat.  He asserts that his current disorder began during service, since he had a lump on the right side of his throat during service and post service he was treated for squamous cell carcinoma of the throat, on the right side.  See May 2010 statement.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

For certain chronic disease, such as malignant tumors, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  The presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

Facts

The Veteran asserts that he suffered from a knot on the right side of his throat during service and was treated post service for a knot on the right side of his throat, which has been diagnosed as squamous cell carcinoma.  

Service treatment records were reviewed.  In March 1978, the Veteran complained of a knot on the right side of his throat for the prior three weeks.  On examination, there was a palpable mass located on the right side of his neck at the proximal end of the mandible.  The Veteran's February 1978 separation examination did not note any throat masses and the Veteran indicated that he was in fair health.

Post service, the Veteran sought treatment in August 2010 for a left neck mass.  A positron emission tomography (PET) scan revealed right tonsil uptake and bilateral neck nodes.  A biopsy of the right tonsil revealed squamous cell carcinoma.  He then underwent chemoradiation.

The Veteran was afforded a VA examination in October 2010.  The examiner diagnosed the Veteran with status post radiation and chemotherapy for cancer of the right tonsil and oropharynx metastatic to the neck, without evidence of recurrence at present.  After examination and a review of the claims file, the examiner opined that the Veteran's disorder was related to smoking and not related to military service.


The Veteran was afforded another VA examination in February 2012.  The examiner noted the Veteran's knot in the right side of the neck during service and his post-service diagnosis of squamous cell carcinoma treated in 2010.  The examiner opined that the Veteran's post-service squamous cell carcinoma was less likely y than not related to the throat knot diagnosed during service.  The examiner explained that if the knot during service had been cancer of the throat, it would have manifested itself long before 2010.

Analysis

Initially, the Board notes that the Veteran has a post-service diagnosis of squamous cell carcinoma of the throat.  See August 2010 VA Outpatient Treatment Note.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

As noted previously, treatment records indicate the Veteran sought treatment for a knot in his throat.  See March 1978 service treatment record.   Therefore, Shedden element (2) has been satisfied.  See Shedden, supra. 

Importantly, the Board notes that there is no evidence the Veteran sought treatment for or was diagnosed with his throat carcinoma within one year of discharge from service.  Thus, the presumption under 38 C.F.R. §§ 3.307, 3.309, is not for application.   

Furthermore, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, post-service VA treatment records do not demonstrate that the Veteran was diagnosed with carcinoma of the throat until more than thirty years after service. 

Unfortunately, the Board finds that service connection is not warranted.  The October 2010 VA examiner opined that the Veteran's post-service carcinoma was related to smoking and not to military service.  Additionally, the February 2012 VA examiner opined that the Veteran's post-service carcinoma of the throat was less likely than not due to his knot in the throat noted during service.  There are no medical opinions to the contrary, of evidence.

The Board finds the October 2010 and February 2012 VA examination reports and opinions to be highly probative evidence as to whether the Veteran's post-service carcinoma was due to his documented throat knot during service.  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.

The Board has considered the Veteran's own statements regarding the nature and etiology of his carcinoma.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case however, the Board finds that the Veteran's lay statements are outweighed by the negative VA medical opinions cited above.  Furthermore, the Veteran is not competent to diagnose carcinoma or render an opinion as to the cause or etiology of his carcinoma because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology of his carcinoma.  

As such, there is an insufficient showing of probative evidence suggesting an etiological relationship between any post-service carcinoma of the throat and the Veteran's time in service.

In summary, the weight of the evidence reflects that the Veteran did not develop his squamous cell carcinoma of the throat until many years after service.  Therefore, service connection may not be granted on a presumptive basis for a chronic disability.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Furthermore, multiple VA examiners have opined that the Veteran's carcinoma is less likely than not due to service.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for squamous cell carcinoma of the throat.  Because the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to service connection for squamous cell carcinoma of the throat is denied.


REMAND

The Veteran seeks entitlement to service connection for frostbite residuals of the bilateral feet and entitlement to an initial compensable rating for bilateral hearing loss.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Bilateral Feet

Here, the Veteran has asserted that he currently experiences numbness, loss of toenails, and color changes of the bilateral feet as a result of his time in service.  See May 2010 statement.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed disorder.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Increased Rating for Bilateral Hearing Loss

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test. 38 C.F.R. § 4.85. 

The Veteran was afforded a VA examination for bilateral hearing loss in January 2011.  It was noted that a comprehensive hearing test and a tympanometry and reflex test were conducted.  The examiner then indicated that the Veteran's Maryland CNC results were 56 percent in the right ear and 52 percent in the left ear.  

Importantly, however, the pure tone threshold results were only provided in audiograms and were not interpreted into numerical form.  The Board is precluded from interpreting pure tone threshold results in order to determine the severity of the Veteran's current hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the Board nor the RO may interpret graphical representation of audiometric data).  Accordingly, a remand is necessary to have the January 2011 audiograms interpreted prior to a Board decision.

Furthermore, the Board notes that the most recent VA examination for the Veteran's bilateral hearing loss was conducted in January 2011, more than four years ago.  Given that the most recent VA examination is more than four years old and there are no updated treatment records of evidence in which to evaluate the current severity of the Veteran's disability, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his bilateral hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.  

2.  Afford the Veteran a VA examination for frostbite residuals of the bilateral feet.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current residuals of frostbite diagnoses should be noted.

After the claims file is reviewed, for each diagnosed foot disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diagnosed foot disorder is in any way causally or etiologically related to or aggravated (beyond a natural progression) by his active service, to include any symptoms experienced during active service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Forward the Veteran's claims file to a VA audiology examiner for review.  The examiner should interpret the January 2011 audiological findings and provide numerical results for the Veteran's audiological thresholds.  The results from the January 2011 audiograms must be provided in numerical form, particularly for the 1000, 2000, 3000 and 4000 Hertz levels.

4.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


